DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,250,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Amendment filed 06/22/2022 overcomes the rejection of claims 7-10 under 35 USC 112(b). 
The non-statutory double patenting rejection set forth in the previous Office action has been withdrawn in view of the Terminal Disclaimer filed on 06/20/2022. 
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 19 and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. 2020/0388033 A1 (hereinafter “Matlock”).
Regarding claim 1, Matlock discloses a method (Matlock, Fig. 4), comprising: 
using at least one computer hardware processor to perform (Matlock, ¶0051): 
obtaining at least one multiplexed immunofluorescence (MxIF) image of a same tissue sample, wherein the at least one MxIF image comprises a plurality of channels that are associated with respective markers in a plurality of markers (Matlock, ¶0046, 0062, 0075; Matlock discloses that cells within a multiplexed image are classified using the biomarkers present. The multiplexed IF image is acquired wherein “Each different fluorophore may be excited one-by-one (e.g., by changing the excitation channel and/or the imaging filter of the microscope), and an image may be captured at each channel/excitation wavelength. The images taken at each channel/excitation wavelength may then be overlaid on each other to generate the IF image.”); 
obtaining, using a machine learning technique, information indicative of locations of cells in the at least one MxIF image (Matlcok, ¶0045-0046; “Here, digitized microscopy images from nuclear DNA staining (4′,6-diamidino-2-phenylindole (DAPI)) is passed through a segmentation algorithm to extract the nuclei of individual cells in the image. The segmentation algorithm is configurable and may be a machine learning or standard image processing algorithm”);
identifying multiple groups of cells in the at least one MxIF image at least in part by: determining pixel values for at least some of the cells using the at least one MxIF image and the information indicative of locations of cells; determining marker expression signatures for the at least some of the cells at least in part by using the pixel values, wherein each marker expression signature for a particular cell includes, for each particular marker of one or more of the plurality of markers, a likelihood that the particular marker is expressed in the particular cell (Matlock, ¶0047, 0075, 0084-0086-; “the cells in the IF images may be classified according to the biomarker signature exhibited by each cell. The biomarker signature may be determined based on which fluorophores are detected at or above a threshold level of signal intensity and which biomarkers are detected at below the threshold level of signal intensity”); and 
grouping the at least some of the cells into the multiple groups using the marker expression signatures (Matlock, ¶0027, 0044-0045; “the target cells (e.g., normal versus cancer cells) may be differentiated/classified according to a displayed fluorophore signature that may be automatically identified”); and 
determining at least one characteristic of the tissue sample using the multiple groups (Matlock, ¶0025, 0032; “As different cells may exhibit different biomarker signatures, cell type, malignancy, or other features which may be useful as therapeutic targets may be identified based on the signal intensity level and/or distribution of the fluorophores.”).

Regarding claim 2, claim 1 is incorporated, and Matlock further discloses wherein grouping the at least some of the cells into the 25multiple groups using the marker expression signatures comprises grouping the at least some of the cells based on the marker expression signatures using a clustering algorithm (Matlock, ¶0056, 0088; “the expression levels of the biomarkers visualized in IF image 1300 are used to segment the biological sample by tissue type and cell type. In segmented image 1500, the biological sample is segmented into tumor tissue and stroma tissue, with the tumor tissue represented with the red background color and the stroma represented by the green background color (background/non-identified tissue is shown in blue).” The segmentation into tissue type and cell type is read here as a clustering algorithm, because it is based on similarity of expression levels between cells in the image.).  

Regarding claim 3, claim 2 is incorporated, and Matlock further dislcoses wherein the clustering algorithm groups the at least some of the cells based on average pixel values of the respective locations of the at least some 30of the cells in the plurality of the channels of the at least one MxIF image (Matlock, ¶0056; “cell type quantification may be accomplished using either the median or mean intensity value of the biomarker signals inside a cell.”).  

Regarding claim 4, claim 2 is incorporated, and Matlock further discloses wherein the clustering algorithm groups the at least some of the cells based on median pixel values of the respective locations of the at least some of the cells in the plurality of the channels of the at least one MxIF image (Matlock, ¶0056; “cell type quantification may be accomplished using either the median or mean intensity value of the biomarker signals inside a cell.”).  

Regarding claim 5, claim 1 is incorporated, and Matlock further discloses wherein at least one of the multiple groups comprises cells of different cell types (Matlock, ¶0027, 0044-0045, 0052; “the target cells (e.g., normal versus cancer cells) may be differentiated/classified according to a displayed fluorophore signature that may be automatically identified”).

Regarding claim 6, claim 1 is incorporated, and Matlock further discloses wherein grouping the at least some of the cells into the multiple groups using the marker expression signatures comprises: analyzing the marker expression signatures to determine relationships among the at least some of the cells; and determining the multiple groups based on the determined relationships such that each cell in a group of the multiple groups has feature values that are indicative of a relationship among cells in the group (Matlock, ¶0085-0090; “the expression levels of the biomarkers visualized in IF image 1300 are used to segment the biological sample by tissue type and cell type. In segmented image 1500, the biological sample is segmented into tumor tissue and stroma tissue, with the tumor tissue represented with the red background color and the stroma represented by the green background color (background/non-identified tissue is shown in blue).” The segmentation into tissue type and cell type is based on similarity of expression levels between cells in the image, i.e., determining a relationship among the cells.). 
 
Regarding claim 7, claim 1 is incorporated, and Matlock further discloses wherein grouping the at least some of the cells into the multiple groups comprises: determining a predicted cell type for a first cell using the marker expression signature and cell typing data; and associating the first cell with one of the multiple groups based on the predicted cell type (Matlock, ¶0085-0086; “Thus, to classify a cell, the cell biomarker signature determined at 410 may be compared to each known signature and classified based on whether or not the cell biomarker signature matches a known signature.”).

Regarding claim 8, claim 7 is incorporated, and Matlock further discloses wherein: the cell typing data comprises at least one marker expression signature for each of a plurality of cell types; and the at least one marker expression signature for each particular cell type of the plurality of cell types comprises data indicative of which of the plurality of markers is expressed in cells of the particular cell type (Matlock, ¶0084-0085; “the known signatures may include one or more biomarker signatures that indicate a cell is cancerous and one or more biomarker signatures that indicate a cell is non-cancerous; the known cell signatures may additionally or alternatively include one or more biomarker signatures that indicate cell type (e.g., cytotoxic T cell, macrophage, B cell). Thus, to classify a cell, the cell biomarker signature determined at 410 may be compared to each known signature and classified based on whether or not the cell biomarker signature matches a known signature.”).

Regarding claim 9, claim 7 is incorporated, and Matlock further discloses wherein determining the predicted cell type of the first cell comprises comparing the marker expression signature of the first cell with the at least one marker expression signature for each of the plurality of cell types to determine the predicted cell type (Matlock, ¶0084-0085; “Thus, to classify a cell, the cell biomarker signature determined at 410 may be compared to each known signature and classified based on whether or not the cell biomarker signature matches a known signature.”).

Regarding claim 10, claim 1 is incorporated, and Matlock further discloses providing, as input to a first trained neural network configured to determine marker expression signatures: (a) the at least one MxIF image and (b) information, from the information indicative of the locations of the cells, indicative of a location of a first cell in at least some of the multiple channels; and obtaining a marker expression signature as output from the first trained neural network (Matlock, ¶0044-0050, 0066-0067; Matlock discloses using machine learning (neural network) algorithms to characterize and classify cell types by first segmenting cells from an IF image and analyzing biomarker expression levels to determine a biomarker signature for each cell.). 

Regarding claim 11, claim 1 is incorporated, and Matlock further discloses determining a first marker expression signature for a first cell of the at least some of the cells comprising, for each of the multiple channels: identifying a set of pixels for the first cell using the location of the first cell in the channel; and determining a likelihood that at least one marker associated with the channel is expressed for the first cell based on values of pixels in the set of pixels by determining an average pixel intensity of the values of the pixels in the set of pixels (Matlock, ¶0075, 0078-0084; “an average signal intensity for each IF channel of an IF image of a cell is determined. The average signal intensity for an IF channel may be determined by obtaining the signal intensity level (e.g., brightness value) for that IF channel (which corresponds to the wavelength range of emitted light) for each pixel of each cell IF image (e.g., for each cell IF image extracted from the original IF image), and averaging the signal intensity values for the pixels in a given cell IF image (such that each cell IF image has an average signal intensity value for each IF channel)” wherein “a cell biomarker signature is determined for each extracted cell based on the signal intensity for each IF channel at the cell relative to the corresponding threshold”).

Regarding claim 12, claim 1 is incorporated, and Matlock further discloses wherein determining the at least one characteristic comprises determining information about cell types in the tissue sample (Matlock, ¶0025, 0032; “As different cells may exhibit different biomarker signatures, cell type, malignancy, or other features which may be useful as therapeutic targets may be identified based on the signal intensity level and/or distribution of the fluorophores.”).

Regarding claim 13, claim 12 is incorporated, and Matlock further discloses wherein determining the information about the cell types comprises identifying cell types of individual cells of the at least some of the cells in the at least one MxIF image, wherein the cell types comprise one or more of endothelial cells, epithelial cells, macrophages, T cells, malignant cells, NK cells, B cells, and acini cells (Matlock, ¶0085; “the known cell signatures may additionally or alternatively include one or more biomarker signatures that indicate cell type (e.g., cytotoxic T cell, macrophage, B cell).”).

Regarding claim 14, claim 1 is incorporated, and Matlock further discloses wherein determining the at least one characteristic comprises determining at least one of: an acini mask indicating locations of acini in the at least one MxIF image; a stromal mask indicating locations of stroma in the at least one MxIF image; a tumor mask indicating locations of a tumor in the at least one MxIF image; and a cell cluster mask indicating locations of one or more cell clusters in the at least one MxIF image (Matlock, ¶0056, 0088; “the expression levels of the biomarkers visualized in IF image 1300 are used to segment the biological sample by tissue type and cell type. In segmented image 1500, the biological sample is segmented into tumor tissue and stroma tissue, with the tumor tissue represented with the red background color and the stroma represented by the green background color (background/non-identified tissue is shown in blue).”).

Regarding claim 19, claim 1 is incorporated, and Matlock further discloses wherein obtaining the information indicative of the locations of the cells in the at least one MxIF image using the machine learning technique comprises: applying a fourth trained neural network to at least one channel of the at least one MxIF image to generate the information indicative of the locations of the cells (Matlock, ¶0045-0046; Matlock discloses that the segmentation algorithm may be a machine learning algorithm such as a neural network).

Regarding claim 22, claim 1 is incorporated, and Matlock further discloses wherein grouping the at least some of the cells into the multiple groups comprises performing cell clustering to group the at least some of the cells into the multiple groups based on the determined marker expression signatures (Matlock, ¶0056, 0088; “the expression levels of the biomarkers visualized in IF image 1300 are used to segment the biological sample by tissue type and cell type. In segmented image 1500, the biological sample is segmented into tumor tissue and stroma tissue, with the tumor tissue represented with the red background color and the stroma represented by the green background color (background/non-identified tissue is shown in blue).” The segmentation into tissue type and cell type is read here as a clustering algorithm, because it is based on similarity of biomarker expression levels between cells in the image.).  

Claim 23 recites a system having features corresponding to the elements recited in method claim 1. Therefore, the corresponding elements of claim 23 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 1, and Matlock further discloses at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform the claimed functions (Matlock, ¶0038-0039).

Claim 24 recites a system having features corresponding to the elements recited in method claim 2. Therefore, the corresponding elements of claim 24 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 2. 

Claim 25 recites a system having features corresponding to the elements recited in method claim 3. Therefore, the corresponding elements of claim 25 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 3.

Claim 26 recites a system having features corresponding to the elements recited in method claim 4. Therefore, the corresponding elements of claim 26 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 4.

Claim 27 recites a system having features corresponding to the elements recited in method claim 5. Therefore, the corresponding elements of claim 27 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 5. 

Claim 28 recites a system having features corresponding to the elements recited in method claim 6. Therefore, the corresponding elements of claim 28 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 6. 

Claim 29 recites a system having features corresponding to the elements recited in method claim 11. Therefore, the corresponding elements of claim 29 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 11.

Claim 30 recites at least one non-transitory computer-readable storage medium storing processor-executable instructions having features corresponding to the elements recited in method claim 1. Therefore, the corresponding elements of claim 30 are mapped to the Matlock reference in the same manner as the corresponding elements of claim 1, and Matlock further discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform the claimed functions (Matlock, ¶0038-0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matlock, as applied to claim 1 above, in view of “CGC-net: Cell graph convolutional network for grading of colorectal cancer histology images” (hereinafter “Zhou”).
Regarding claim 15, claim 1 is incorporated, and Matlock does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Zhou does as follows. 
Zhou teaches wherein determining the at least one characteristic comprises determining one or more cell clusters in the tissue sample based on the multiple groups comprising: determining a first set of cell features for each of the at least some cells by generating a graph comprising a node for each of the at least some cells, and edges between the nodes; and determining the one or more cell clusters based on the first set of cell features of the at least some cells (Zhou, Abstract, Sections 3.2-3.3, Figure 3; “we present a novel cell-graph convolutional neural network (CGC-Net) that converts each large histology image into a graph, where each node is represented by a nucleus within the original image, and cellular interactions are denoted as edges between these nodes” and “After the input is passed through the Adaptive GraphSage, the node features contain the local contextual information. However, the flat structure remains a drawback because the the hierarchical structure is lost when using global mean/max pooling to get the graph-level prediction. Therefore, the clustering operation is necessary to extract more abstract features for hierarchical representation.”).
Zhou is considered analogous art because it pertains to tissue image analysis for tissue microenvironment classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell and tissue classification method taught by Matlock to include determining the distribution of cell clusters in the tissue image using a graph representation, as taught by Zhou, in order to more efficiently identify cell-to-cell interactions between various present cell types.

Regarding claim 16, claim 15 is incorporated, and Zhou in the combination further teaches wherein determining the one or more cell clusters in the tissue sample comprises: providing the graph as input to a graph neural network to obtain embedded features in a latent space; clustering the embedded features to obtain clusters of the nodes; and using the clusters of the nodes to determine the one or more cell clusters (Zhou, Abstract, Sections 3.2-3.3, Figure 3, Section 4.3; “One Adaptive GraphSage is applied to generate the embedding matrix M(i). Meanwhile, the nodes are passed through another GraphSage followed by a linear function to generate the assignment matrix S(i)…the probability of each node being assigned to each cluster” after which “the clusters are considered as new nodes for the following layer” followed by hierarchical combination of features for cell classification).
As established above with respect to claim 15, Zhou is considered analogous art because it pertains to tissue image analysis for tissue microenvironment classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell and tissue classification method taught by Matlock to include determining the distribution of cell clusters in the tissue image using a graph neural network, as taught by Zhou, in order to more efficiently identify cell-to-cell interactions between various present cell types.

Regarding claim 17, claim 15 is incorporated, and Zhou in the combination further teaches determining the first set of cell features for each node of the graph based on a group of the multiple groups that includes the cell, lengths of edges of the node in the graph, and mask data (Zhou, Section 3.2 Cell Graph Construction; “In order to construct the graph, we complete the following steps: i) nuclear instance segmentation to extract node features; ii) representative node sampling to remove redundancy in the graph and iii) graph edge configuration to define potential cellular interactions.”).
As established above with respect to claim 15, Zhou is considered analogous art because it pertains to tissue image analysis for tissue microenvironment classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell and tissue classification method taught by Matlock to include determining the cell features based on a nuclear segmentation mask, distance between cells, and sampling representative nuclei in the tissue image using a graph neural network, as taught by Zhou, in order to more efficiently identify cell-to-cell interactions between various present cell types and thereby more accurately determine the corresponding tissue structure (Zhou, Section 5 Conclusion).

Regarding claim 18, claim 16 is incorporated, and Zhou in the combination further teaches wherein the trained graph neural network comprises one or more convolutional layers including at least a last graph convolutional layer, and the embedded features are generated based on activations of the last graph convolutional layer (Zhou, Section 3.3; “we propose a learnable pattern to aggregate multi-level embedding features for each node to address this issue. In particular, the proposed Adaptive Graph-Sage stacks k graph convolutions, which means that each node can aggregate information from its k-hop neighbors”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock, as applied to claim 19 above, in view of “U-Net: Convolutional Networks for Biomedical Image Segmentation” (hereinafter “Ronneberger”).
Regarding claim 20, claim 19 is incorporated, and Matlock further teaches wherein: the fourth trained neural network is implemented using a U-Net architecture or a region-based convolutional neural network architecture (Matlock, ¶0046; “the segmentation algorithm may be…Machine Learning or Deep Learning based approached such as Region-based Convolutional Neural Networks (RCNNs) or U-Net.”);
Matlock does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ronneberger does as follows. 
Ronneberger teaches “and the fourth trained neural network comprises at least one million parameters” (Ronneberger, Introduction, Fig. 1, Conclusion; U-net architecture of a convolutional neural network, which are commonly known to comprise millions of parameters, is applied to biomedical image segmentation.).
Ronneberger is considered analogous art because it pertains to biomedical image segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the segmentation taught by Matlock to be performed using a U-net architecture comprising millions of parameters, as taught by Ronneberger, in order to improve segmentation accuracy while reducing the necessary training time (Ronneberger, Conclusion). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock, as applied to claim 19 above, in view of “Spatial mapping of myeloid cells and macrophages by multiplexed tissue staining” (hereinafter “Saylor”).
Regarding claim 21, claim 19 is incorporated, and Matlock does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Saylor does as follows. 
Saylor teaches training the fourth trained neural network using a set of training immunofluorescence images of tissue samples as input images and associated output images comprising information indicative of locations of cells in the input images (Saylor, p.4, left column, Cancer Cell and T Cell Masks in IHC Images; “The module was trained by the operator to automatically delineate the cancer epithelium. Fifty small cancer areas were randomly selected from across all slides to train the algorithm.”).
Saylor is considered analogous art because it pertains to analysis of cells in stained tissue images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network segmentation algorithm taught by Matlock to be trained using sample tissue images, as taught by Saylor, in order to enable more accurate and automatic delineation of cancerous cell and tissue types (Saylor, p. 4, left column, Cancer Cell and T Cell Masks in IHC Images).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668